Citation Nr: 1047486	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  04-03 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for hypertension to include as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. D


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1965 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In November 2006, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the Veteran's file.  

In June 2007, the Board remanded the claim to the RO for further 
development.
 
In a decision in June 2008, the Board denied the claim of service 
connection for hypertension, including as secondary to service-
connected diabetes mellitus, as well as the claim of service 
connection for bilateral hearing loss.  The Veteran appealed the 
Board's decision of June 2008 to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum Decision in 
March 2010, the Court affirmed that portion of the Board's 
decision, denying service-connected for bilateral hearing loss, 
and  vacated that portion of the Board's decision, denying 
service connection for hypertension and remanded the claim to the 
Board for further consideration.  

The claim of service connection for tinnitus has been raised by 
the record (see the Court's Memorandum Decision of March 2010, 
page 4) and is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In its Memorandum Decision, the Court determined that the Board 
failed to address the matter of whether or not the Veteran's 
service-connected diabetes mellitus existed prior to the initial 
diagnosis of hypertension.  The Court pointed out that the Board 
did not address evidence in the file that showed that the 
Veteran's diabetes mellitus preceded hypertension, namely, a 
November 1991 laboratory report of high levels of triglycerides 
and a 1998 laboratory report of high glucose levels, and a June 
2004 VA examination report, dating the onset of diabetes to 1999 
or 2000.  

While the case was pending at the Court, the Veteran filed claims 
of service connection for cardiovascular and renal disorders. On 
VA examination in October 2009, the examiner diagnosed 
hypertension and the examiner expressed the opinion that 
hypertension was aggravated beyond normal course by diabetes 
mellitus, type 2, as there was stage III chronic kidney disease.  

The Board finds that further medical inquiry is necessary to 
determine the onset of the Veteran's hypertension, in light of 
the unresolved medical questions presented in this case to 
include the onset of diabetes mellitus and kidney disease that 
may be related to hypertension.  

Accordingly, the case is REMANDED for the following action:

1. Arrange to the have the Veteran's file 
reviewed by a VA examiner who has not 
previously examined the Veteran to 
determine whether it is at least as likely 
as not (50 percent or greater likelihood) 
that the Veteran's current hypertension is 
caused by or aggravated by service-
connected diabetes mellitus, type 2. 

The examiner is asked to consider and to 
comment as necessary, on the clinical 
significance of the following:

The service treatment records are negative 
for any sign, symptom, complaint, history, 
treatment, or diagnosis of hypertension; 
after service, a laboratory report in 
November 1991 showed high levels of 
triglycerides and a laboratory report in 
1998 showed high glucose levels; a private 
medical report in January 2001 indicated a 
medical history of hypertension; a VA 
examiner in June 2004 diagnosed a six 
month history of diabetes with a four to 
five year history of hypertension with a 
notation that diabetes did not cause 
hypertension; the Veteran testified that 
he was first diagnosed with hypertension 
about six months after being diagnosed 
with diabetes, when he was given anti-
hypertensive medication; a private 
physician, Dr. H., in December 2006 stated 
that diabetes, by increasing the tone of 
the sympathetic nervous system and 
increasing the activation of the "Renin-
Angiotension" system, did cause 
hypertension; a VA examiner in July 2007 
opined that given the fact that diabetes 
and hypertension were simultaneously 
diagnosed in 2004 and had both been at 
least moderately well controlled since 
that time, it was less likely than not 
that his hypertension was caused by or 
aggravated by diabetes; and a VA examiner 
in October 2009 opined that the Veteran's 
hypertension was aggravated beyond normal 
course by diabetes mellitus, type 2, as 
there was stage III chronic kidney 
disease, but later in April 2010 concluded 
that the chronic kidney disease was not 
related to either the diabetes or 
hypertension because it was reportedly 
diagnosed prior to both of the other 
diseases.


The Veteran's treatment records from service 
dated from November 1965 to November 1968 are 
negative for signs, symptoms, complaints, 
history, treatment or diagnosis of 
hypertension; a laboratory report in November 
1991 indicated high levels of triglycerides 
and a laboratory report in 1998 indicated 
high glucose levels; a private medical report 
dated in January 2001 indicated a past 
medical history of hypertension; a VA 
examiner in June 2004 diagnosed a six month 
history of diabetes with a four to five year 
history of hypertension, with a notation that 
diabetes did not cause hypertension; the 
Veteran testified that he was first diagnosed 
with hypertension about six months after 
being diagnosed with diabetes, when he was 
given anti-hypertensive medication; a private 
physician, Dr. H., in December 2006 stated 
that diabetes, by increasing the tone of the 
sympathetic nervous system and increasing the 
activation of the "Renin-Angiotension" 
system, did cause hypertension; a VA examiner 
in July 2007 opined that given the fact that 
diabetes and hypertension were simultaneously 
diagnosed in 2004 and had both been at least 
moderately well controlled since that time, 
it was less likely than not that his 
hypertension was caused by or aggravated by 
his diabetes; and a VA examiner in October 
2009 opined that the Veteran's hypertension 
was aggravated beyond normal course by 
diabetes mellitus, type 2, as there was stage 
III chronic kidney disease, but later in 
April 2010 concluded that the chronic kidney 
disease was not related to either the 
diabetes or hypertension because it was 
reportedly diagnosed prior to both of the 
other diseases.





In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."   
Rather, it means that the weight of the 
medical evidence both for and against the 
causation or aggravation is so evenly divided 
that it is as medically sound to find in 
favor of causation or aggravation as it is to 
find against causation.  If the requested 
opinion cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

2.  After the completion of the above 
development, readjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a supplemental 
statement of the case and return the case to 
the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.   38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).



